Name: Commission Regulation (EEC) No 1165/84 of 27 April 1984 specifying the extent to which applications lodged in April 1984 for import licences in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4 . 84 Official Journal of the European Communities No L 112/ 17 COMMISSION REGULATION (EEC) No 1165/84 of 27 April 1984 specifying the extent to which applications lodged in April 1984 for import licences in respect of young male bovine animals for fattening may be accepted (bb) by other applicants shall be reduced by 97,275 % ; (b) for animals of up to 300 kilograms per capita live weight coming from other non-member countries : (aa) by agricultural producers or their organiza ­ tions shall be reduced by 93,326 % ; (bb) by other applicants shall be reduced by 98,613 % . 2. The quantities requested in Greece : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia : (aa) by agricultural producers or their organiza ­ tions shall be reduced by 91,150 % ; (bb) by other applicants shall be reduced by 73,684 % ; (b) for animals of up to 300 kilograms per capita live weight coming from other non-member countries : (aa) by agricultural producers or their organiza ­ tions shall be reduced by 77,777 % ; (bb) by other applicants shall be reduced by 73,684 % . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 1 3 (4) (a) thereof, Whereas Commission Regulation (EEC) No 776/84 (2) fixed the quantity of young male bovine animals which may be imported on special terms during the second quarter of 1984 ; whereas, having regard to the applications for import licences lodged by each of the categories of applicants referred to in that Regulation, such licences should be issued as provided below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Import licences for young male bovine animals for fattening, in respect of which applications were lodged between 1 and 10 April 1984, shall be issued as follows : 1 . The quantities requested in Italy : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia : (aa) by agricultural producers or their organiza ­ tions shall be reduced by 94,621 % ; Article 2 This Regulation shall enter into force on 30 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p . 24 . O OJ No L 85, 28 . 3 . 1984, p . 8 .